Exhibit 10.1

 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT, dated as of November 4, 2015 (this “Amendment”), is:

 

(1)                                 THE NINTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT, among AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, a Delaware corporation (the “Seller”), AMERISOURCEBERGEN DRUG
CORPORATION, a Delaware corporation, as the initial Servicer (in such capacity,
the “Servicer”), the PURCHASER AGENTS and PURCHASERS listed on the signature
pages hereto, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as administrator (in such capacity, the “Administrator”); and

 

(2)                                 THE FOURTH AMENDMENT TO RECEIVABLES SALE
AGREEMENT, by and between AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a
Delaware corporation, as buyer (in such capacity, “Buyer”), and
AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as originator (in
such capacity, the “Originator”).

 

R E C I T A L S

 

A.                                    The Seller, Servicer, the Purchaser
Groups, and the Administrator are parties to that certain Amended and Restated
Receivables Purchase Agreement, dated as of April 29, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).

 

B.                                    Buyer and the Originator are parties to
that certain Receivables Sale Agreement, dated as of July 10, 2003 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Sale
Agreement”; together with the Receivables Purchase Agreement, each an
“Agreement” and collectively, the “Agreements”).

 

C.                                    The parties hereto desire to amend each of
the Agreements as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings set forth for such
terms in Exhibit I to the Receivables Purchase Agreement or Exhibit I to the
Receivables Sale Agreement, as applicable.

 

2.                                      Amendments to the Receivables Purchase
Agreement.  The Receivables Purchase Agreement is hereby amended as follows:

 

(a)                                 The following new Section 5.1(v) is hereby
added to the Receivables Purchase Agreement immediately following existing
Section 5.1(u) thereof:

 

(v)                                 Liquidity Coverage Ratio.  The Seller has
not, does not and will not during the term of this Agreement (x) issue any
obligations that (A) constitute

 

--------------------------------------------------------------------------------


 

asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act of 1933 (the “33 Act”) or that may be offered for sale
under Rule 144A or a similar exemption from registration under the 33 Act or the
rules promulgated thereunder, or (y) issue any other debt obligations or equity
interests other than the Subordinated Notes (as defined in the Receivables Sale
Agreement) or debt obligations substantially similar to the obligations of the
Seller under this Agreement that are (A) issued to other banks or asset-backed
commercial paper conduits in privately negotiated transactions, and (B) subject
to transfer restrictions substantially similar to the transfer restrictions set
forth in this Agreement.  The Seller further represents and warrants that its
assets and liabilities are consolidated with the assets and liabilities of ABDC
for purposes of GAAP.

 

(b)                                 Each reference to the Scheduled Facility
Termination Date set forth on signature pages S-4, S-5, S-6, S-8 and S-9 to the
Receivables Purchase Agreement is hereby deleted in its entirety.

 

(c)                                  The following defined terms and definitions
thereof are hereby deleted in their entirety from Exhibit I to the Receivables
Purchase Agreement: “Bellco Merger”, “Bellco Unit” and “Excluded Receivable”.

 

(d)                                 The definition of “Receivable” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby amended by deleting
the phrase “, other than any Excluded Receivable,” where it appears therein.

 

(e)                                  The definition of “Scheduled Facility
Termination Date” set forth in Exhibit I to the Receivables Purchase Agreement
is hereby amended by replacing the date “December 5, 2017” where it appears
therein with the date “November 2, 2018”.

 

(f)                                   Section 5.1(u) of the Receivables Purchase
Agreement is hereby replaced in its entirety with the following:

 

(u)                                 Anti-Corruption Laws and Sanctions. The
Seller has implemented and will maintain in effect and enforce policies and
procedures designed, in its reasonable judgment, to ensure compliance by the
Seller and its directors, officers, employees and agents with applicable
Anti-Corruption Laws and Sanctions. None of the Seller or, to the knowledge of
the Seller, any director, officer, employee or agent of the Seller, is a
Sanctioned Person.  No part of the proceeds of any Purchase will be used
directly, or to the knowledge of the Seller, indirectly (A) for the purpose of
funding payments to any officer or employee of a governmental or regulatory
authority, or any Person controlled by a governmental or regulatory authority,
or any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws or (B) for the purpose of financing activities
or transactions (I) of or with any Sanctioned Person or (II) in any Sanctioned
Country, except, in each case, to the extent such activities or transactions are
licensed by the Office of Foreign Assets Control of the US Department of
Treasury or otherwise not prohibited under applicable Sanctions.

 

2

--------------------------------------------------------------------------------


 

The Transactions will not violate any applicable Anti-Corruption Laws or
Sanctions except to the extent any such violations, individually or in the
aggregate, could not reasonably be expected to (A) have a material adverse
effect on (i) the business, financial condition, operations or properties of the
Seller or (ii) the ability of the Seller to perform any of its obligations under
the Transaction Documents or (B) result in a violation of applicable law by any
Secured Party.

 

(g)                                  Section 5.3(o) of the Receivables Purchase
Agreement is hereby replaced in its entirety with the following:

 

(o)                                 Anti-Corruption Laws and Sanctions. The
Servicer has implemented and will maintain in effect and enforce policies and
procedures designed, in its reasonable judgment, to ensure compliance by the
Servicer, its Subsidiaries and their directors, officers, employees and agents
with applicable Anti-Corruption Laws and Sanctions.  None of the Servicer or any
Subsidiary or, to the knowledge of the Servicer, any director, officer, employee
or agent of the Servicer or any Subsidiary, is a Sanctioned Person.  No part of
the proceeds of any Purchase hereunder, or any sale of Receivables under the
Receivables Sale Agreement, in either case, will be used directly, or to the
knowledge of the Seller, indirectly (A) for the purpose of funding payments to
any officer or employee of a governmental or regulatory authority, or any Person
controlled by a governmental or regulatory authority, or any political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in violation of applicable Anti-Corruption Laws
or (B) for the purpose of financing activities or transactions (I) of or with
any Sanctioned Person or (II) in any Sanctioned Country, except, in each case,
to the extent such activities or transactions are licensed by the Office of
Foreign Assets Control of the US Department of Treasury or otherwise not
prohibited under applicable Sanctions. The Transactions will not violate any
applicable Anti-Corruption Laws or Sanctions except to the extent any such
violations, individually or in the aggregate, could not reasonably be expected
to (A) have a material adverse effect on (i) the business, financial condition,
operations or properties of the Servicer or (ii) the ability of the Servicer to
perform any of its obligations under the Transaction Documents or (B) result in
a violation of applicable law by any Secured Party.

 

(h)                                 Section 7.2(m) of the Receivables Purchase
Agreement is hereby replaced in its entirety with the following:

 

(m)                             Anti-Corruption Laws and Sanctions.  Seller will
not permit the proceeds of any Purchase to be used directly, or to the knowledge
of the Seller, indirectly (i) for the purpose of financing a payment to any
Person in violation of applicable Anti-Corruption Laws, (ii) for the purpose of
financing any activity or transaction (a) of or with any Sanctioned Person or
(b) in any Sanctioned Country, except, in each case, to the extent such
activities or transactions are licensed by the Office of Foreign Assets Control
of the US Department of Treasury or otherwise not prohibited under applicable
Sanctions or (iii) in any manner that would result in the violation of any
applicable Sanctions by any party hereto

 

3

--------------------------------------------------------------------------------


 

3.                                      Amendments to the Receivables Sale
Agreement.  The Receivables Sale Agreement is hereby amended as follows:

 

(a)                                 Section 4.1(h) of the Receivables Sale
Agreement is hereby replaced in its entirety with the following:

 

(h)                                 Notice of Relocation.  Originator shall give
the Buyer and the Administrator 45 days’ prior written notice of any relocation
of its Location.  The Originator will at all times maintain its Location within
a jurisdiction of the United States in which Article 9 of the UCC is in effect
as of the date hereof or the date of any such relocation.

 

(b)                                 The following defined terms and definitions
thereof are hereby deleted in their entirety from Exhibit I to the Receivables
Sale Agreement: “Bellco Merger”, “Bellco Unit” and “Excluded Receivable”.

 

(c)                                  The definition of “Receivable” set forth in
Exhibit I to the Receivables Sale Agreement is hereby amended by deleting the
phrase “, other than any Excluded Receivable,” where it appears therein.

 

(d)                                 Exhibit III to the Receivables Sale
Agreement is hereby replaced in its entirety with Exhibit III attached hereto.

 

4.                                      Sale of Bellco Receivables.  On the
Subsequent Effective Date (as defined below), Originator does hereby sell,
assign, transfer, set-over and otherwise convey to Buyer, without recourse
(except to the extent expressly provided in the Receivables Sale Agreement), and
Buyer does hereby purchase from Originator, upon the terms and subject to the
conditions set forth in the Receivables Sale Agreement, all of Originator’s
right, title and interest in and to all Previously Excluded Receivables (as
defined below) originated by Originator and existing as of the Subsequent
Effective Date, together with all Related Security relating thereto and all
Collections thereof.  After giving effect to such sale and assignment, all
Previously Excluded Receivables shall be Receivables for all purposes under the
Agreements and the other Transaction Documents, and together with all Related
Security relating thereto shall have been sold, assigned or otherwise conveyed
under the Receivables Sale Agreement and subject to all representations,
warranties, covenants, indemnities, deemed collections, security interest and
other provisions set forth in the Receivables Sale Agreement and the other
Transaction Documents with respect to Receivables and Related Security sold,
assigned or otherwise conveyed by the Originator to Buyer under the Receivables
Sale Agreement.  On and after the Subsequent Effective Date, on each day that a
Receivable is originated by the Originator that would have constituted an
Excluded Receivable prior to giving effect to this Amendment, such Receivable
shall be sold and assigned by the Originator to Buyer on such date in accordance
with the Receivables Sale Agreement.  For purposes of this Amendment,
“Previously Excluded Receivables” shall mean each of the Excluded Receivables
that were outstanding immediately prior to the effectiveness of this Section 4.

 

5.                                      Consent.  Each of the parties hereto
hereby consent to the filing on or after the Subsequent Effective Date, by or on
behalf of the Originator and at the Originator’s sole expense, of the UCC-3
Financing Statement Amendments, to reflect the amendments set forth herein, in
substantially the form attached hereto as Exhibit A.

 

4

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties;
Covenants.  Each of the Seller, the Servicer, the Originator and Buyer hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof and the Subsequent
Effective Date:

 

(a)                                 each of its representations and warranties
contained in the Agreements is true and correct, in all material respects, as if
made on and as of such date;

 

(b)                                 no event has occurred and is continuing, or
would result from this Amendment or any of the transactions contemplated herein,
that constitutes an Amortization Event, an Unmatured Amortization Event, a
Termination Event or an Unmatured Termination Event;

 

(c)                                  the execution and delivery by it of this
Amendment, and the performance of its obligations under this Amendment and each
of the Agreements (as amended hereby) are within its organizational powers and
have been duly authorized by all necessary organizational action on its part. 
Each of this Amendment and each of the Agreements (as amended hereby) is its
valid and legally binding obligation, enforceable in accordance with its
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

 

(d)                                 the Facility Termination Date for all
Purchaser Groups has not occurred;

 

(e)                                  solely as of the Subsequent Effective Date,
the Bellco Unit has been fully integrated into the Servicer’s SAP software
system and the Servicer has implemented administrative and operating procedures,
and keeps and maintains documents, books, records and other information,
reasonably necessary for the collection of Receivables generated by the Bellco
Unit; and

 

(f)                                   the Credit Agreement has not been amended
since February 9, 2015.

 

7.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of each of the
Agreements shall remain in full force and effect.  After this Amendment becomes
effective, all references in each of the Agreements and each of the other
Transaction Documents to “this Agreement”, “hereof”, “herein”, or words of
similar effect referring to the applicable Agreement shall be deemed to be
references to such Agreement, as amended by this Amendment.  This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of either of the Agreements (or any related document or agreement)
other than as expressly set forth herein.

 

8.                                      Initial Effectiveness. This Amendment,
other than the Subsequent Effective Provisions, shall become effective on the
date hereof (the “Initial Effective Date”) upon satisfaction of each of the
following conditions:

 

5

--------------------------------------------------------------------------------


 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment and (ii) the amended and
restated fee letter, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent;

 

(b)                                 the Administrator and each Purchaser Agent
shall have received all accrued and unpaid fees, costs and expenses to the
extent then due and payable to it or the Purchasers on the Initial Effective
Date; and

 

(c)                                  receipt by each Purchaser Agent of such
other documents and instruments as a Purchaser Agent may reasonably request, in
form and substance satisfactory to such Purchaser Agent.

 

For purposes of this Amendment, each of the following provisions of this
Amendment shall constitute “Subsequent Effective Provisions”:  Sections 2(c),
2(d), 3(b), 3(c), 3(d), 4 and 5.

 

9.                                      Subsequent Effectiveness. Each of the
Subsequent Effective Provisions of this Amendment shall become effective on the
Subsequent Effective Date upon satisfaction of each of the following conditions:

 

(a)                                 receipt by the Administrator and each
Purchaser Agent of a pro-forma statement of the Bellco Receivables, in form and
substance satisfactory to the Administrator and each Purchaser Agent;

 

(b)                                 receipt by the Administrator and each
Purchaser Agent of an updated Account Disclosure Letter, dated as of the
Subsequent Effective Date, in form and substance satisfactory to the
Administrator and each Purchaser Agent and reflecting each Lock-Box and
Collection Account that Collections with respect to Receivables originated by
the Bellco Unit are being remitted (the “Bellco Lock-Boxes” and “Bellco
Collection Accounts”);

 

(c)                                  each Bellco Collection Account is in the
name of Seller;

 

(d)                                 receipt by the Administrator and each
Purchaser Agent of an executed Collection Account Agreement (or amendments to
one or more existing Collection Account Agreements), in form and substance
satisfactory to the Administrator and each Purchaser Agent, with respect to each
Bellco Lock-Box and Bellco Collection Account;

 

(e)                                  receipt by the Administrator of UCC lien
searches, tax lien searches and judgment lien searches against such names, in
such jurisdictions reasonably requested by the Administrator and with a recent
effective date, in each case, that are satisfactory to the Administrator;

 

(f)                                   the filing by or on behalf of the
Originator of any UCC financing statement amendments, reasonably requested by
the Administrator, terminating or releasing any security interest in any
Receivable or Excluded Receivable shown in any of the lien searches delivered
pursuant to clause (e) above and that were not filed pursuant to the Transaction
Documents; and

 

(g)                                  receipt by the Administrator and each
Purchaser Agent of such other documents, information, reports, agreements and
instruments as the Administrator or a Purchaser Agent may reasonably request, in
form and substance satisfactory to the Administrator and such Purchaser Agent.

 

6

--------------------------------------------------------------------------------


 

For purposes of this Amendment, the “Subsequent Effective Date” means the date,
if any, that Seller, Buyer, Originator and the Servicer have delivered to the
Administrator and each Purchaser an Effectiveness Notice, in substantially the
form of Exhibit B hereto, so long as each of the representations and warranties
set forth in this Amendment and such Effectiveness Notice are true and correct
on such date; provided, however, if an Effectiveness Notice has not been
delivered in accordance with Section 9 by December 31, 2015 (the “Outside
Date”), the Subsequent Effective Provisions shall not become effective pursuant
to this Amendment without the prior written consent of each of the parties
hereto delivered to the other parties hereto on or after the Outside Date.

 

10.                               Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties on separate counterparts,
and each counterpart shall be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

11.                               Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

12.                               Section Headings.  The various headings of
this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

13.                               Transaction Document.  This Amendment shall
constitute a Transaction Document under each of the Agreements.

 

14.                               Further Assurances.  Each of the Seller, the
Servicer, the Originator and Buyer hereby agrees to do, at Seller’s expense, all
such things and execute all such documents and instruments as the Administrator
may reasonably consider necessary or desirable to give full effect to the
transaction contemplated by this Amendment and the documents, instruments and
agreements executed in connection herewith.

 

15.                               Costs and Expenses.  The Seller agrees to pay
on demand all reasonable costs and expenses incurred by the Administrator or any
Purchaser or Purchaser Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents, instruments or
agreements to be delivered hereunder or in connection herewith, including, the
reasonable fees and expenses of counsel to any such Persons with respect thereto
as set forth in Section 10.3 of the Receivables Purchase Agreement.

 

16.                               Severability.  Each provision of this
Amendment shall be severable from every other provision of this Amendment for
the purpose of determining the legal enforceability of any provision hereof, and
the unenforceability of one or more provisions of this Amendment in one
jurisdiction shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

7

--------------------------------------------------------------------------------


 

17.                               Ratification.                            After
giving effect to this Amendment and the transactions contemplated hereby, all of
the provisions of the Performance Undertaking shall remain in full force and
effect and the Performance Guarantor hereby ratifies and affirms the Performance
Undertaking and acknowledges that the Performance Undertaking has continued and
shall continue in full force and effect in accordance with its terms.

 

[signature pages begin on next page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller and Buyer

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer and Originator

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

Acknowledged and Agreed

 

AMERISOURCEBERGEN CORPORATION

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

Omnibus Amendment

(ARFC)

 

S-1

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Administrator

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Managing Director

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Purchaser Agent for

 

Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Managing Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as Related Committed Purchaser

 

for Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 

Omnibus Amendment

(ARFC)

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Ryan C. Tozier

 

Name:

Ryan C. Tozier

 

Title:

Vice President

 

Omnibus Amendment

(ARFC)

 

S-3

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC,

 

as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Purchaser Agent and

 

Related Committed Purchaser

 

for Liberty Street Funding LLC

 

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

Omnibus Amendment

(ARFC)

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent,

 

Uncommitted Purchaser and

 

Related Committed Purchaser

 

 

 

 

 

By:

/s/ Eric Bruno

 

Name:

Eric Bruno

 

Title:

Senior Vice President

 

Omnibus Amendment

(ARFC)

 

S-5

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., LP,

 

as Uncommitted Purchaser and

 

as Related Committed Purchaser for

 

Working Capital Management Co., LP

 

 

 

 

 

By:

/s/ Richard Burke

 

Name:

Richard Burke

 

Title:

Authorized Signatory

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as Purchaser Agent for

 

Working Capital Management Co., LP

 

 

 

 

 

By:

/s/ Bertram Tang

 

Name:

Bertram Tang

 

Title:

Authorized Signatory

 

Omnibus Amendment

(ARFC)

 

S-6

--------------------------------------------------------------------------------

 


 

Exhibit III

 

Lock-boxes; Collection Accounts; Collection Banks

 

Lock-boxes

 

Collection Accounts

 

Collection Banks

 

 

 

 

 

Box # XXXXX-XXXX

 

XXXXXXXX

 

Bank of Hawaii

Box # XXXX, XXXX

 

XXXXXXXX

 

JPMorgan Chase

Box # XXXXXX, XXXXXX, XXXXXX, XXXXXX

 

XXXXXXXX

 

JPMorgan Chase

Box # XXXXX

 

XXXXXXXX

 

JPMorgan Chase

N/A

 

XXXXXXXX

 

JPMorgan Chase

Box # XXXXXX, XXXXX, XXXXX, XXXXXX

 

XXXXXXXX

 

JPMorgan Chase

N/A

 

XXXXXXXX

 

JPMorgan Chase

N/A

 

XXXXXXXX

 

PNC Bank

*Box #XXXXX

 

*XXXXXXXX

 

JPMorgan Chase

 

--------------------------------------------------------------------------------

* to be included as of November 6, 2015

 

III-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UCC-3 FINANCING STATEMENT AMENDMENTS

 

(attached)

 

--------------------------------------------------------------------------------


 

UCC FINANCING STATEMENT AMENDMENT FOLLOW INSTRUCTIONS Statement For partial
assignment, complete items 7 and 9 and also indicate affected collateral in item
8 4. CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to the security interest(s) of Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law AND Check one of these three boxes to: Check one of these two
boxes: CHANGE name and/or address: Complete ADD name: Complete item DELETE name:
Give record name 6. CURRENT RECORD INFORMATION: Complete for Party Information
Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED INFORMATION:
Complete for Assignment or Party Information Change - provide only one name (7a
or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the
Debtor’s name) Indicate collateral: 9. NAME OF SECURED PARTY OF RECORD
AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor,
if this is an Assignment) 10. OPTIONAL FILER REFERENCE DATA: International
Association of Commercial Administrator (IACA) FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) If this is an
Amendment authorized by a DEBTOR, check here and provide name of authorizing
Debtor OR 9a. ORGANIZATION'S NAME 9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX OR 7a. ORGANIZATION'S NAME 7b. INDIVIDUAL'S
SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 8.
COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral DELETE
collateral RESTATE covered collateral ASSIGN collateral OR 6a. ORGANIZATION'S
NAME 6b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX This Change affects Debtor or Secured Party of record item 6a or 6b; and
item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted in item 6a or 6b
5. PARTY INFORMATION CHANGE: 3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9 A. NAME & PHONE OF CONTACT AT FILER (optional) THE ABOVE
SPACE IS FOR FILING OFFICE USE ONLY B. E-MAIL CONTACT AT FILER (optional) C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 1a. INITIAL FINANCING STATEMENT FILE
NUMBER 1b.This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
recorded) in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form
UCC3Ad) and provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of
the Financing Statement identified above is terminated with respect to the
security interest(s) of Secured Party authorizing this Termination

GRAPHIC [g222751kg07i001.gif]

 


 

SCHEDULE I

TO

UNIFORM COMMERCIAL CODE FINANCING STATEMENT AMENDMENT

ON FORM UCC-3

 

Naming:

 

DEBTOR/SELLER:

 

AMERISOURCEBERGEN DRUG CORPORATION
1300 Morris Drive

Chesterbrook, Pennsylvania 19087

 

SECURED PARTY/BUYER:

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION
1300 Morris Drive

Chesterbrook, Pennsylvania 19087

 

TOTAL ASSIGNEE OF SECURED PARTY/BUYER:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

1251 Avenue of the Americas

New York, New York 10020

 

The financing statement amendment (the “Financing Statement”) to which this
Schedule I is attached and made a part covers all right, title and interest of
the Debtor/Seller in, to and under the following property (the “Conveyed
Assets”), whether now or hereafter owned, existing, arising, created or
acquired:

 

(a)                                 all Receivables of Debtor/Seller;

 

(b)                                 all Collections and Related Security with
respect thereto;

 

(c)                                  each Lock-Box and Collection Account;

 

(d)                                 all other rights and payments relating to
such Receivables; and

 

(e)                                  all proceeds of any of the foregoing.

 

A purchase of, or security interest in, any Conveyed Assets described in this
Financing Statement will violate the rights of the Total Assignee of Secured
Party/Buyer.

 

1

--------------------------------------------------------------------------------


 

As used herein, the following terms shall have the meanings set forth below, and
any initially capitalized terms used but not otherwise defined herein have the
respective meanings assigned thereto in the Receivables Purchase Agreement (as
defined below).

 

“Account Disclosure Letter” means that certain letter from the Secured
Party/Buyer and the Servicer to the Total Assignee of Secured Party/Buyer and
each purchaser agent, setting forth each Lock-Box and Collection Account to
which Collections are remitted.

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed in the Account Disclosure Letter.

 

“Collection Account Agreement” means an agreement among Servicer, Secured
Party/Buyer, the Total Assignee of Secured Party/Buyer and a Collection Bank
and, if applicable, an Originator.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed in the Account Disclosure Letter.

 

“Obligor” shall mean, for any Receivable, each and every Person who purchased
goods or services on credit under a Contract and who is obligated to make
payments to an Originator or the Secured Party/Buyer as assignee thereof
pursuant to such Contract.

 

“Originator” means each of Debtor/Seller and the other Persons, if any, party to
the Receivables Sale Agreement from time to time as a seller.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

2

--------------------------------------------------------------------------------


 

“Receivable” means all indebtedness and other obligations owed to Debtor/Seller
(at the time it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement) or to Secured Party/Buyer (after giving
effect to the transfers under the Receivables Sale Agreement) (including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible) arising in connection
with the sale of goods or the rendering of services by Debtor/Seller, and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto.  Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Debtor/Seller treats such indebtedness, rights or obligations as a
separate payment obligation.

 

“Receivables Purchase Agreement” means that certain Amended and Restated
Receivables Purchase Agreement, dated as of April 29, 2010 among Secured
Party/Buyer, Debtor/Seller, as initial Servicer, the various purchaser groups
from time to time party thereto and the Total Assignee of Secured Party/Buyer,
as administrator for each purchaser group, as it may be amended or modified and
in effect from time to time.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of July 10, 2003, among each Originator and Secured Party/Buyer, as the
same may be amended, restated or otherwise modified from time to time.

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Related Security” means, with respect to any Receivable:

 

(i)                                     all of Debtor/Seller’s interest in the
related equipment or other inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by Debtor/Seller gave rise to such Receivable, and all insurance contracts with
respect thereto,

 

(ii)                                  all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

 

(iii)                               all guaranties, letters of credit, insurance
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,

 

3

--------------------------------------------------------------------------------


 

(iv)                              all service contracts and other contracts and
agreements associated with such Receivable,

 

(v)                                 all Records related to such Receivable,

 

(vi)                              all of Debtor/Seller’s right, title and
interest in each Lock-Box and each Collection Account, and

 

(vii)                           all proceeds of any of the foregoing.

 

“Servicer” means at any time the Person then authorized pursuant to the
Receivables Purchase Agreement to service, administer and collect Receivables.

 

4

--------------------------------------------------------------------------------


 

UCC FINANCING STATEMENT AMENDMENT FOLLOW INSTRUCTIONS Statement For partial
assignment, complete items 7 and 9 and also indicate affected collateral in item
8 4. CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to the security interest(s) of Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law AND Check one of these three boxes to: Check one of these two
boxes: CHANGE name and/or address: Complete ADD name: Complete item DELETE name:
Give record name 6. CURRENT RECORD INFORMATION: Complete for Party Information
Change - provide only one name (6a or 6b) 7. CHANGED OR ADDED INFORMATION:
Complete for Assignment or Party Information Change - provide only one name (7a
or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the
Debtor’s name) Indicate collateral: 9. NAME OF SECURED PARTY OF RECORD
AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor,
if this is an Assignment) 10. OPTIONAL FILER REFERENCE DATA: International
Association of Commercial Administrator (IACA) FILING OFFICE COPY — UCC
FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11) If this is an
Amendment authorized by a DEBTOR, check here and provide name of authorizing
Debtor OR 9a. ORGANIZATION'S NAME 9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S) SUFFIX OR 7a. ORGANIZATION'S NAME 7b. INDIVIDUAL'S
SURNAME INDIVIDUAL'S FIRST PERSONAL NAME INDIVIDUAL'S ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 7c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 8.
COLLATERAL CHANGE: Also check one of these four boxes: ADD collateral DELETE
collateral RESTATE covered collateral ASSIGN collateral OR 6a. ORGANIZATION'S
NAME 6b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX This Change affects Debtor or Secured Party of record item 6a or 6b; and
item 7a or 7b and item 7c 7a or 7b, and item 7c to be deleted in item 6a or 6b
5. PARTY INFORMATION CHANGE: 3. ASSIGNMENT (full or partial): Provide name of
Assignee in item 7a or 7b, and address of Assignee in item 7c and name of
Assignor in item 9 A. NAME & PHONE OF CONTACT AT FILER (optional) THE ABOVE
SPACE IS FOR FILING OFFICE USE ONLY B. E-MAIL CONTACT AT FILER (optional) C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 1a. INITIAL FINANCING STATEMENT FILE
NUMBER 1b.This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
recorded) in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form
UCC3Ad) and provide Debtor’s name in item 13 2. TERMINATION: Effectiveness of
the Financing Statement identified above is terminated with respect to the
security interest(s) of Secured Party authorizing this Termination

GRAPHIC [g222751kg11i001.gif]

 


 

EXHIBIT B

 

FORM OF EFFECTIVENESS NOTICE

 

(attached)

 

--------------------------------------------------------------------------------


 

FORM OF EFFECTIVENESS NOTICE

 

---

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

dated                             , 2015

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959
Facsimile:  (212) 782-6998

 

[Address to each Purchaser Agent]

 

Ladies and Gentlemen:

 

Reference is made to (i) the Amended and Restated Receivables Purchase
Agreement, dated as of April 29, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Agreement”) among Amerisource Receivables
Financial Corporation (the “Seller”), AmerisourceBergen Drug Corporation, as
initial Servicer, the various Purchaser Groups from time to time party thereto,
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator
and (ii) the Omnibus Amendment, dated as of November 4, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Omnibus Amendment”)
among Seller, the Servicer, the Originator, Buyer, the various Purchaser Groups
party thereto and the Administrator.  Capitalized terms used but not defined
herein shall have the meanings set forth for such terms the Agreement or the
Omnibus Amendment, as applicable.

 

1.  Subsequent Effective Date.  Each of Seller, the Servicer, the Originator and
Buyer hereby provides notice to each of the parties to the Omnibus Amendment
that the Subsequent Effective Date shall be deemed to be the date hereof for all
purposes of the Omnibus Amendment.

 

2.  Representations and Warranties.  Each of Seller, the Servicer, the
Originator and Buyer hereby certifies, represents and warrants to the
Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:

 

(a)           all applicable conditions precedent set forth in Section 9 of the
Omnibus Amendment have been satisfied;

 

(b)           each of its representations and warranties contained in the
Omnibus Amendment, the Agreement and each of the other Transaction Documents is
true and correct, in all material respects, as if made on and as of such date;

 

--------------------------------------------------------------------------------


 

(c)           no event has occurred and is continuing, or would result from this
Effectiveness Notice, the Omnibus Amendment or any of the transactions
contemplated herein or therein, that constitutes an Amortization Event, an
Unmatured Amortization Event, a Termination Event or an Unmatured Termination
Event; and

 

(d)           the applicable Facility Termination Date has not occurred.

 

3.  Governing Law.  This Effectiveness Notice shall be governed by, and
construed in accordance with the law of the State of New York without regard to
any otherwise applicable principles of conflicts of law (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

 

4.  Third-Party Beneficiaries.  Each of Seller, the Servicer, the Originator and
Buyer hereby acknowledges and agrees that the Administrator, each Purchaser and
each Purchaser Agent are hereby made express third party beneficiaries of this
Effectiveness Notice.

 

5.  Counterparts.  This Effectiveness Notice may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Counterparts of this
Effectiveness Notice may be delivered by facsimile transmission or other
electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

6.  Transaction Document.  This Effectiveness Notice shall constitute a
Transaction Document under the Agreement.

 

[signature pages begin on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Effectiveness Notice to
be executed and delivered by their duly authorized officers or attorneys-in-fact
as of the date hereof.

 

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller and Buyer

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer and Originator

 

 

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

--------------------------------------------------------------------------------